          Case 1:19-cr-00242-NONE-SKO Document 92 Filed 12/08/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 LAUREL J. MONTOYA
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8

 9
                                 IN THE UNITED STATES DISTRICT COURT
10
                                    EASTERN DISTRICT OF CALIFORNIA
11

12   UNITED STATES OF AMERICA,                           CASE NO. 1:19-CR-00242-NONE-SKO
13                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
14                          v.                           FINDINGS AND ORDER
15   AUGUSTIN VALDOVINOS, ET AL.,                        DATE: December 16, 2020
                                                         TIME: 1:00 p.m.
16                                Defendants.            COURT: Hon. Sheila K. Oberto
17

18          This case is set for status conference on December 16, 2020. On May 13, 2020, this Court issued

19 General Order 618, which suspends all jury trials in the Eastern District of California until further

20 notice. This General Order was entered to address public health concerns related to COVID-19.
21 Further, pursuant to General Order 611 and 620, this Court’s declaration of judicial emergency under 18

22 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s Order of April 16, 2020 continuing this Court’s

23 judicial emergency, this Court has allowed district judges to continue all criminal matters to a date after
                1
24 May 1, 2020.

25          Although the General Order addresses the district-wide health concern, the Supreme Court has

26 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive
27
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
            1

28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00242-NONE-SKO Document 92 Filed 12/08/20 Page 2 of 5


 1 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

 2 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 3 exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.

 4 at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 5 judge ordering and ends-of-justice continuance must set forth explicit findings on the record “either

 6 orally or in writing”).

 7          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 8 and inexcusable—General Orders 611, 612, 617, 618, and 620 and the subsequent declaration of judicial

 9 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the
10 judge granted such continuance on the basis of his findings that the ends of justice served by taking such

11 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C. §

12 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of the

13 case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

14 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

15          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

16 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address

17 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

18 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

19 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

20 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.
21 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to

22 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

23 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

24 by the statutory rules.

25          In light of the societal context created by the foregoing, this Court should consider the following

26 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-
27 justice exception, § 3161(h)(7) (Local Code T4).2 If continued, this Court should designate a new date

28          2
              The parties note that General Order 612 acknowledges that a district judge may make
     “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
       STIPULATION REGARDING EXCLUDABLE TIME              2
30     PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:19-cr-00242-NONE-SKO Document 92 Filed 12/08/20 Page 3 of 5


 1 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 2 pretrial continuance must be “specifically limited in time”).

 3                                               STIPULATION

 4          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 5 through defendant’s counsel of record, hereby stipulate as follows:

 6          1.     By previous order, this matter was set for status on December 16, 2020.

 7          2.     By this stipulation, the government and defendants now move to continue the status

 8 conference until March 3, 2021, and to exclude time between December 16, 2020, and March 3, 2021,

 9 under Local Code T4.
10          3.     The parties agree and stipulate, and request that the Court find the following:

11                 a)      The government has represented that the discovery associated with this case

12          includes investigative reports and photographs. All of this discovery has been either produced

13          directly to counsel and/or made available for inspection and copying.. Defense counsel has

14          requested additional discovery that the government needs to look in to and additional time is

15          needed.

16                 b)      Counsel for defendants desire additional time to review discovery, conduct

17          investigation, and engage in plea negotiations.

18                 c)      Counsel for defendant believes that failure to grant the above-requested

19          continuance would deny him/her the reasonable time necessary for effective preparation, taking

20          into account the exercise of due diligence.

21                 d)      The government agrees with the continuance request and does not object to the

22          continuance.

23                 e)      Based on the above-stated findings, the ends of justice served by continuing the

24          case as requested outweigh the interest of the public and the defendant in a trial within the

25          original date prescribed by the Speedy Trial Act.

26                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

27

28 Cal. March 18, 2020).

      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:19-cr-00242-NONE-SKO Document 92 Filed 12/08/20 Page 4 of 5


 1          et seq., within which trial must commence, the time period of December 16, 2020 to March 3,

 2          2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

 3          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

 4          of the Court’s finding that the ends of justice served by taking such action outweigh the best

 5          interest of the public and the defendant in a speedy trial.

 6          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 7 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 8 must commence.

 9
10          IT IS SO STIPULATED.

11

12

13
     Dated: December 7, 2020                                  MCGREGOR W. SCOTT
14                                                            United States Attorney
15
                                                              /s/ LAUREL J. MONTOYA
16                                                            LAUREL J. MONTOYA
                                                              Assistant United States Attorney
17

18

19
     Dated: December 7, 2020                                  /s/ MICHAEL AED
20                                                            MICHAEL AED
21                                                            Counsel for Defendant
                                                              AUGUSTIN VALDOVINOS.
22

23

24

25 Dated: October 29, 2020                                 /s/ DAVID TORRES_______________
                                                           DAVID TORRES
26                                                         Counsel for Defendant
                                                           ESTABAN DIAZ-SOTO
27

28

      STIPULATION REGARDING EXCLUDABLE TIME               4
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:19-cr-00242-NONE-SKO Document 92 Filed 12/08/20 Page 5 of 5

     Dated: December 7, 2020                      /s/ DANIEL HARRALSON_______________
 1                                                DANIEL HARRALSON
                                                  Counsel for Defendant
 2                                                CHRISTOPHER GREEK
 3

 4

 5 Dated: December 7, 2020                        /s/ MARK BROUGHTON_______________
                                                  MARK BROUGHTON
 6                                                Counsel for Defendant
                                                  DANIEL VELASQUEZ
 7

 8
                                         FINDINGS AND ORDER
 9
10 IT IS SO ORDERED.

11

12
     Dated:   December 8, 2020                         /s/   Sheila K. Oberto    .
                                                UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME      5
30    PERIODS UNDER SPEEDY TRIAL ACT
